DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     BARBARA L. STEPHENS,

                               Appellant,

                                   v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
   THE HARBORVIEW MORTGAGE LOAN TRUST 2006-BU1,
     MORTGAGE LOAN PASS-THROUGH CERTIFICATES,
                  SERIES 2006-BU1,

                               Appellee.


                         No. 2D20-3492



                       September 15, 2021

Appeal from the Circuit Court for Sarasota County; Hunter W.
Carroll, Judge.

Barbara L. Stephens, pro se.

Joseph T. Kohn and Benjamin B. Brown of Quarles & Brady LLP,
Naples, for Appellee.


PER CURIAM.


     Affirmed.
MORRIS, C.J., and KELLY and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   2